Citation Nr: 0902674	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  97-25 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for heart 
disability.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The appellant served on active duty from March 1962 to June 
1966.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The appellant testified before the undersigned Veterans Law 
Judge at a hearing held in Washington, DC in August 1998.  A 
transcript of the hearing is associated with the claims 
folders.

The Board notes that the appellant's previous representative 
submitted an April 2006 written argument regarding the fact 
that the appellant did not file a motion to change 
representation to The American Legion, and that no ruling 
concerning good cause for such has been made.  However, no 
such motion was required because at the time the appellant 
changed representatives, the case was in remand status, not 
to be returned to the Board until two years later.  Moreover, 
the appellant has recently obtained private counsel.

In June 2006, the Board denied the appellant's claim of 
entitlement to compensation under 38 U.S.C. § 1151 for heart 
disability resulting from VA medical treatment.   The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In December 
2007, the Court granted a joint motion of the parties, 
vacated the Board's decision and remanded the matter to the 
Board for action consistent with the joint motion.

When the case was previously before the Board in May 2008, it 
was remanded for additional development.  The case has since 
been returned to the Board for further appellate action.




FINDING OF FACT

The veteran developed additional heart disability as a result 
of VA's failure to properly evaluate and treat his heart 
condition.  


CONCLUSION OF LAW

The requirements for compensation for a heart disability 
under 38 U.S.C. § 1151 have been met.  38 U.S.C. § 1151 (West 
1991); 38 C.F.R. § 3.358 (1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes the evidence currently of record 
is sufficient to substantiate the veteran's claim for 
compensation under the provisions of 38 U.S.C. § 1151 for a 
heart disability.  Therefore, no further development with 
respect to the matter decided herein is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 
(2008).

Legal Criteria

38 U.S.C.A. § 1151 (West 1991) provides that when a veteran 
suffers injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct or failure to 
follow instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  The regulation 
implementing that statute appears at 38 C.F.R. § 3.358 and 
provides, in pertinent part, that in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based is compared with the 
physical condition subsequent thereto.  38 C.F.R. § 
3.358(b)(1).

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the veteran was hospitalized.  38 C.F.R. § 
3.358(b)(2).  Further, the additional disability or death 
must actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1), (2).  In addition, compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are those 
which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(3).

During the pendency of this appeal, Congress amended 38 
U.S.C. § 1151, effective for claims filed on or after October 
1, 1997, to preclude benefits in the absence of evidence of 
VA negligence or an unforeseen event.  Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (1996); see also VAOPGCPREC 40-97 
(Dec. 31, 1997).  The amended statute is less favorable to 
the veteran's claim; however, since the veteran's claim was 
filed prior to October 1, 1997, it will be decided under the 
law as it existed prior to the amendment.  Thus, neither 
evidence of an unforeseen event nor evidence of VA negligence 
is required here.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Factual Background

A March 1982 medical record from Northern Michigan Hospital, 
Inc. notes that the veteran underwent left heart 
catheterization and coronary angiography.

A December 1987 VA medical record notes that the veteran ran 
out of Atenolol three days previously.  The assessment was 
hypertension, uncontrolled.

A January 1987 medical record from the VA Medical Center (MC) 
in Saginaw, Michigan notes that the veteran was taking 
Procardia.  He had diagnoses of hypertension and cardiac 
arrhythmia by history.

A March 1987 medical record from the VAMC in Saginaw notes 
that the veteran had stomach bloating and epigastric pain, as 
well as hypertension.

An April 1987 VA nutritional counseling note states that the 
veteran "may be at risk" due to his obesity and hypertension.  
The veteran was encouraged to lose weight, walk for exercise, 
and cut down on beer.

Another April 1987 VA progress note states that the veteran 
underwent an EKG due to his hypertension.

VA medical records from July 1987 to September 1987 show that 
the veteran had diagnoses of hypertension, hiatal hernia, and 
history of cardiac arrhythmia.

A February 1990 medical record from the VAMC in Saginaw notes 
that the veteran was seen for follow-up for chest pain.  No 
significant findings were made.

A September 1990 VA medical record notes that test results 
revealed a mildly enlarged lower ventricle but otherwise 
normal resting radionuclide ventriculogram.

The report of an April 1992 Thallium test states that there 
was a small inferior apical perfusion defect.

A May 1992 medical record from the Ann Arbor VAMC notes that 
the veteran had a cardiac catheterization fifteen years 
previously and on April 22, 1992, he underwent a stress 
Thallium test, which was significant for a reportedly small 
inferior apical defect without any evidence of 
redistribution.  The pain resolved; however, four hours later 
the pain recurred and lasted all night.  On April 29, 1992, 
he awoke with crushing substernal chest pain and was seen at 
the Saginaw emergency room.  Test results implied a recent 
myocardial infarction; he was then transferred to the VAMC in 
Ann Arbor for further work up.  The veteran underwent 
angioplasty and was discharged on May 22, 1992, in stable 
condition.

A June 1992 VA cardiology surgery report notes that the 
veteran was admitted to Saginaw Hospital originally on April 
29, 1992, with evidence of recent inferior wall myocardial 
infarction.  He underwent coronary angioplasty of his mid-
right coronary artery on May 21, 1992.  He was admitted on 
May 28, 1992, following recurrence of symptoms and was 
referred for coronary angiography to rule out re-stenosis at 
the site of the coronary angioplasty.  The VA physician 
concluded that the veteran had insignificant coronary 
stensois and specifically, the angioplasty site in the mid 
right coronary artery was widely patent.  There was no 
evidence of coronary spasm on the present therapy with 
Ergonovine challenge.  There was, however, reproducibility of 
symptoms suggestive of non-cardiac source of his symptoms.

A February 1993 medical record notes that the veteran was 
borderline diabetic.

A July 1993 medical record notes a diagnosis of diabetes.  
Glyburide was prescribed.

The report of an October 1995 VA examination notes diagnoses 
of diabetes mellitus, for which the veteran was taking 
Glyburide, and arteriosclerotic cardiovascular disease, 
history of first degree AV block per veteran history, history 
of unstable angina, status post myocardial infarction, 
inferior wall, diagnosed 1992, Thallium study May 12, 1992, 
demonstrated a large fixed inferior wall defect and a small 
periinfarction abnormality at the spetal margin, status post 
cardiac catheterization on May 20, 1992.

A note in the claims files indicates that the Battle Creek 
VAMC has no records for the veteran.

An October 1998 letter from the veteran's private physician, 
W.F. Kutsche, M.D., notes that the veteran had been a patient 
of his since 1987.  After summarizing the veteran's VA 
treatment, Dr. Kutsche stated that the veteran should have 
had an arteriogram following the discovery of the perfusion 
defect, because, within several days the veteran was found to 
have a significant blockage of the right side of the heart, 
which required specific procedures to relieve.  Dr. Kutsche 
stated that he was told that the Thallium stress test was not 
available for review by subsequent physicians because it 
supposedly could not be found.

A May 1999 letter from the veteran's private physician, S.H. 
Shariff, M.D., states that the veteran's clinical records 
were reviewed.  Based upon review of the veteran's "chart," 
and an interview with the veteran, his wife, and daughter, 
Dr. Shariff stated that due to the veteran's multiple risk 
factors and due to the fact that he had progressive chest 
discomfort, "it is quite fair to say that the standard of 
care would be to hospitalize the patient and further 
investigate the cause of his chest pain in the hospital 
setting."

A July 1999 VA medical opinion letter states that the 
veteran's medical records were reviewed.  The VA physician 
opined that the failure to hospitalize the veteran after the 
abnormal stress Thallium test was not negligent, even though 
a myocardial infarction occurred several days thereafter, 
because myocardial infarctions occur unpredictably and 
typically from coronary thrombosis and obstruction of a 
ruptured atherosclerotic plaque.  Prior to the coronary 
thrombosis, the plaque in the coronary artery does not 
significantly obstruct the artery.  The fact that the veteran 
completed a stress thallium safely might suggest that his 
symptoms were stable at the time of the procedure.  In 
addition, the veteran's previously documented esophageal and 
upper gastrointestinal pathology made the early diagnosis of 
myocardial ischemia difficult prior to the veteran's 
myocardial infarction.  Therefore, it is understandable that 
the doctors could have misinterpreted the cause of the 
veteran's symptoms without being negligent.  In fact, the 
veteran continued to have chest discomfort after his 
myocardial infarction and successful angioplasty, while 
additional testing again indicated gastrointestinal 
pathology.  In sum, the VA physician opined that the veteran 
did not suffer additional disability because of VA medical 
care and in particular because of the failure to hospitalize 
him subsequent to the abnormal stress Thallium.  The 
physician further stated that if the veteran's physicians 
reasonably advised him when to seek medical attention for 
chest discomfort, the medical care provided by VA from 1990 
through April 1992 was properly administered with regard to 
detection, diagnosis, and treatment of his coronary artery 
disease.

An October 2002 report of a VA medical opinion notes that the 
medical records in the claims files, including the statements 
from Dr. Kutsche, Dr Shariff, and the July 1999 VA physician, 
were reviewed.  In sum, the veteran started getting atypical 
chest pains and had a detailed cardiac evaluation in 
September 1990.  Muga revealed mildly enlarged lower 
ventricle, otherwise normal resting radionuclide 
ventricuolgram.  There were mild left ventricular impairment 
and normal valve studies.  A January 21, 1992, cardiology 
consult noted a, "long history of substernal pressure 
sensation on recumbency with radiation to neck that is not 
related to activity and is relieved with cold water.  No 
chest pressure with exertion.  Patient symptoms attributed to 
hiatal hernia."  On April 22, 1992, the veteran had a stress 
Thallium test which revealed small fixed inferior apical 
perfusion defect without any evidence of redistribution.  On 
April 25, 1992, the veteran noted chest pain radiating to his 
jaw and arms, which lasted one hour.  The pain later recurred 
and lasted all night but the veteran never went to the 
emergency room.  On April 29, 1992, the veteran had crushing 
substernal pain and went to the Saginaw emergency room where 
test results revealed a recent myocardial infarction.  Then 
he was transferred to Ann Arbor VA hospital where he had 
cardiac catheterization and underwent successful angioplasty 
of the right coronary artery on May 21, 1992.  On May 28, 
1992, the veteran was readmitted for recurrent chest pain and 
repeat cardiac catheterization.  The examiner stated that 
small, fixed defect in stress Thallium test on April 22, 
1992, indicates coronary artery disease.  In the veteran's 
case, continued symptoms would warrant cardiac 
catheterization electively (with stable symptoms) or urgently 
(with unstable symptoms).  However, the examiner stated the 
presence of small fixed perfusion defect on the Thallium test 
itself is not an indication of immediate hospitalization or 
heart catheterization.  The examiner concluded that the 
veteran's VA medical care from 1990 until April 1992 was 
properly administered with regard to detection, diagnosis, 
and treatment of the veteran's coronary artery disease.

Analysis

Having reviewed the complete record, the Board finds that the 
credible and probative evidence of record establishes that 
the lack of medical treatment provided the veteran in 1992 
caused or worsened the veteran's present medical condition.  

In this case, the Board finds that there is an approximate 
balance of positive and negative evidence concerning whether 
the fact that the veteran was not hospitalized to undergo an 
arteriogram following an abnormal Thallium stress test, 
caused or worsened his present heart condition.  Dr. Kutsche 
opined that following the discovery of the veteran's 
perfusion defect on the Thallium stress test, he should have 
undergone an arteriogram, because within several days he was 
found to have significant blockage on the right side of his 
heart.  Dr. Shariff opined that after reviewing the veteran's 
medical records and speaking with family members, the veteran 
had multiple risk factors and following complaints of chest 
pain the proper course of procedure should have been to 
hospitalize the veteran and further investigate the cause of 
pain.  

On the other hand, VA examiners opined that failure to 
hospitalize the veteran following an abnormal stress Thallium 
test was not negligent because myocardial infarctions occur 
unpredictably and the presence of small fixed perfusion 
defect on the Thallium stress test is not an indication of 
immediate hospitalization or heart catheterization.  

In sum, Dr.'s Kutsche and Shariff both allege that the 
failure to hospitalize the veteran and perform an arteriogram 
after an abnormal Thallium stress test led to a worsening of 
the veteran's heart disability.  The VA examiners opined that 
abnormal findings on a Thallium stress test do not indicate 
the need for immediate hospitalization.  Since there is an 
approximate balance of positive and negative evidence 
regarding whether the veteran's heart disability was worsened 
by VA's failure to properly evaluate and treat the veteran's 
heart condition, the Board will grant this claim. 


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for 
additional heart disability resulting from VA medical 
treatment is granted.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


